Citation Nr: 1519360	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for an eye condition claimed as chronic conjunctivitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to September 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated March 2008 in which the RO, inter alia, denied service connection for chronic conjunctivitis.  The Veteran filed a notice of disagreement with the RO's decision in October 2008.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  

In April 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of that hearing has been associated with the claims file.  

Following the hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

In June 2014, the Board remanded the claim on appeal for further development.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  

As a final preliminary matter, the Board notes that the issue of the Veteran's entitlement to service connection for a low back condition has been raised by the record in an April 2014 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Competent medical evidence of record indicates that the Veteran does not have chronic conjunctivitis, and does not support a finding that there is a medical relationship, or nexus, between any other currently diagnosed eye condition and the Veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for an eye condition claimed chronic conjunctivitis are not met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for chronic conjunctivitis, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  

Post rating, a letter dated in July 2014 provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  After issuance of this letter, and opportunity for the Veteran to respond, the February 2015 SSOC reflects the most recent adjudication of this claim.  The Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim for service connection.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, and an October 2014 VA examination and opinion.  Also of record and considered in connection with the appeal are various written statements and oral testimony provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.  

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.  

Here, during the April 2014 hearing, the undersigned identified the issue on appeal and solicited testimony regard the Veteran's in-service injuries and the current nature of his claimed disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, such omission was harmless, inasmuch as, following the hearing, action to further develop the claim was directed and undertaken.   

The Board sought further development of the claim in June 2014, to include obtaining additional medical evidence and providing the Veteran with a VA examination.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ complied with the remand in this regard.  

In the June 2014 remand, the Board instructed the AOJ to request any additional information from the Veteran regarding medical treatment, to include authorization to obtained outstanding private treatment records from various sources.  Thereafter, the AOJ was directed to arrange for the Veteran to undergo VA examination to determine if the Veteran had chronic conjunctivitis, or other eye disability, and whether such was related to his military service, before readjudicating the claim.  The AOJ sent letters to the Veteran in July 2014 and November 2014, requesting information concerning medical treatment.  The Veteran responded with respect to one of these sources, and those records were obtained.  As to the other private treatment records identified, the Veteran provided no response.  The Veteran was afforded a VA examination in October 2014, and the claim was readjudicated in a February 2015 SSOC.  

Accordingly, the Board finds that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268, where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

The Veteran contends that he currently suffers from chronic conjunctivitis as a result of his military service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records document burning and red eyes for two days in September 1962.  In July 1969, blurred vision and amblyopia were noted.  In February 1974, left eye conjunctivitis was noted.  However, no further symptoms or treatment for conjunctivitis is documented, as the Veteran reported he was not treated by a doctor while out in the field where his injuries occurred.  The Veteran's June 1974 report of medical history and report of medical examination at separation from service are both silent for any complaints, findings, or diagnosis related to the Veteran's eyes.  

Post-service clinical evidence dated in October 2006 document the Veteran's complaints of burning eyes with tearing.  An August 2008 note indicates that the Veteran's eyes were normal.  In November 2009, the Veteran received eye drops (tears).  The report of a March 2014 eye examination notes a history of glaucoma with blurry vision and pressure.  Current assessment included cataract and glaucoma.  

During the April 2014 hearing, the Veteran testified that, while serving in Vietnam in 1964, gasoline was splashed into his eyes while out in the field.  The Veteran asserted that no medical facilities were available, so he was treated by corpsmen, who flushed out his eye and applied an ointment.  The Veteran reported that his eyes were red and filled with blisters and that the irritation never went away.  He also reported welding without the use of a mask for thirty or forty days during service, which further caused blistering in his eyes.  He testified that he was again treated by corpsmen out in the field, as no doctors were available.  He noted that his eyes have been the same since service, that he currently applies lubricating drops to his eyes up to ten times a day due to dryness and burning, and that he must wear sunglasses when outside.  

The October 2014 VA examiner noted current diagnoses of nuclear sclerosis, vitreous floaters, and retinal drusen, as well as cataracts.  The examiner specifically noted that no conjunctivitis was found on examination.  

In this case, considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  

As for the matter of current disability, the Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, the Board notes that there is no documented, post-service diagnosis of chronic conjunctivitis.  The Veteran's post-service treatment records are silent for such a diagnosis.  Moreover, the October 2014 VA examiner explicitly found that there was no diagnosis of chronic conjunctivitis because there was no pathology to render such a diagnosis.  Thus, the competent medical evidence does not support a finding of current, chronic conjunctivitis, as claimed. To the extent that the Veteran has asserted that he had had in-service injury during service, and that he has experienced continuing, similar, symptoms since service-which he is certainly competent to assert-the Board points out that symptoms, alone, without underlying pathology, are not sufficient to establish a disability for which service connection can be awarded.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board further notes that, although the record does reflect post-service diagnoses of other eye conditions-specifically, nuclear sclerosis, vitreous floaters, retinal drusen, and cataracts ( diagnosed by the October 2014 VA examiner)-there is no medical comment or opinion even suggesting that there exists a medical nexus between any such condition and service.  On the contrary, in the only medical opinion to address the etiology of any current eye condition, the October 2014 VA examiner opined that the evidence of cataracts and decreased visual acuity were not attributable to chronic conjunctivitis and were more likely than not related to the Veteran's age.  The Board finds the October 2014 VA examiner's findings and comments probative on the questions of diagnosis and etiology, which were provided following an interview and full examination of the Veteran and consideration of the Veteran's medical history and assertions.   See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, the only medical evidence to directly address diagnosis and medical etiology weighs against the claim, and the neither the Veteran nor his representative has presented or identified any competent medical evidence or opinion that, in fact, supports any aspect of the Veteran's claim.   

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran currently has chronic conjunctivitis and/or that there exists a medical relationship between any eye current problem and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

Here, the matters of whether the Veteran has a current disability of chronic conjunctivitis, and whether any current eye condition is etiologically related to service, to include claimed injury therein, are not matters within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.   As neither the Veteran nor his representative is shown to be other than a layperson without appropriate education, training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the complex medical matters on which these claims turn.  Hence, the lay assertions in this regard have no probative value.  In short, the Veteran simply cannot establish the required elements of the claim-or counter the findings/conclusions of the VA examiner-on the basis of lay assertions, alone. 

For all the foregoing reasons, the claim for service connection for an eye condition claimed as chronic conjunctivitis must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an eye condition claimed as chronic conjunctivitis is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


